Citation Nr: 0601676	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.   
 
2.  Entitlement to service connection for chronic headaches, 
to include as secondary to service-connected otitis media, 
tinnitus, and right ear hearing loss.   
 
3.  Entitlement to service connection for staggering and loss 
of balance, to include as secondary to service-connected 
otitis media, tinnitus, and right ear hearing loss.   
 
4.  Entitlement to a compensable rating for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1945 to November 
1948.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from October 2001, October 2002, and March 
2003 RO rating decisions.  The October 2001 RO decision 
denied a compensable rating for right ear hearing loss.  

The October 2002 RO decision denied service connection for 
left ear hearing loss.  The March 2003 RO decision denied 
service connection for chronic headaches and staggering and 
loss of balance, to include as secondary to service-connected 
otitis media, tinnitus, and right ear hearing loss.  


FINDINGS OF FACT

1.  All necessary evidence for an equitable disposition of 
the claims has been developed and the veteran has received 
the required notice.  

2.  The veteran's left ear hearing loss began many years 
after his active duty and was not caused by any incident of 
service.  

3.  The veteran does not currently have chronic headaches.  

4.  The veteran does not currently have staggering or loss of 
balance.  

5.  The veteran has auditory acuity level X in the right ear.  
The veteran's left ear is not service-connected.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).  

2.  Chronic headaches were not incurred in or aggravated by 
service, and are not proximately due to or the result of 
service-connected otitis media, tinnitus, and right ear 
hearing loss.  §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).  

3.  Staggering and loss of balance were not incurred in or 
aggravated by service, and are not proximately due to or the 
result of service-connected otitis media, tinnitus, and right 
ear hearing loss.  §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).  

4.  The criteria for a 10 percent rating for right ear 
hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Left Ear Hearing Loss

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected disability aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

The veteran served on active duty from October 1945 to 
November 1948.  The available service personnel records 
indicate that he was a machinist's mate, third class, and 
that he served aboard the USS Maddox.  

His service medical records indicate that at the time of the 
October 1945 enlistment examination, no defects were noted 
with respect to his left ear, and that hearing in his left 
ear was 15/15 on whispered voice testing.  A September 1946 
treatment entry noted that that the veteran's ear was hurt in 
February 1946 while guns were being fired and that he had an 
infection two months earlier.  The diagnosis was otitis 
media, chronic, right.  There was no reference to a left ear 
problem.  Another September 1946 entry indicated that the 
veteran had a hearing defect of the right ear.  It was noted 
that about seven months before admission, the veteran was 
subjected to firing of five-inch guns and that he immediately 
felt deaf in his right ear.  He reported that his hearing 
improved, but that it never went back to normal.  The 
examiner indicated that there was a conduction type hearing 
defect in the right ear and that the veteran's left ear was 
normal.  The impression was otitis media, chronic, and 
conductive-type hearing loss.  An October 1946 entry also 
referred to a conductive type hearing defect in the right 
ear.  There was no reference to any left ear hearing loss.  

A July 1947 treatment entry noted that the veteran complained 
of frequent ear aches.  The diagnosis was otitis media, 
acute.  A July 1947 entry noted that the veteran had 
intermittent discharge since being exposed to gunfire.  It 
was noted that he had perforation, apparently of the right 
ear.  Other July 1947 entries also referred to drainage of 
the right ear.  There was no specific reference to any left 
ear problems at that time.  The November 1948 separation 
examination report indicated that the veteran had no left ear 
defect and that his hearing in the left ear was 15/15 on 
whispered voice testing.  

Post-service private and VA treatment records, including 
examination reports, show treatment for left ear problems.  A 
December 1965 VA ear disease examination report noted that 
the veteran's service medical records showed that he was 
treated for otitis media, purulent, and perforation of the 
drum while in the service.  The examiner stated that both 
drums were scarred and showed healed perforations.  The 
diagnosis was otitis media, history of healed perforation.  

A December 1965 VA audiological examination report noted pure 
tone thresholds in the veteran's left ear of 15, 20, 10, and 
25 decibels at 500, 1000, 2000, and 4000 Hertz.  The speech 
recognition ability in the veteran's left ear, using the 
Maryland CNC Test, was 98 percent.  Such results were not 
indicative of left ear hearing loss disability as defined by 
38 C.F.R. § 3.385.  

The first post-service clinical evidence of any left ear 
hearing loss is in October 1973, decades after the veteran's 
separation from service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

An October 1973 VA audiological examination report indicated 
that pure tone thresholds in the veteran's left ear were 20, 
20, 20, and 20 decibels at 500, 1000, 2000, and 4000 Hertz.  
The speech recognition ability in the veteran's left ear, 
using the Maryland CNC Test, was 94 percent.  The examiner 
referred to conductive hearing loss, bilaterally.  However, 
such results were not actually indicative of a left ear 
hearing loss disability as defined by 38 C.F.R. § 3.385.  

A December 1974 VA audiological examination report noted that 
pure tone thresholds in the veteran's left ear were 25, 20, 
20, and 20 decibels at 500, 1000, 2000, and 4000 Hertz.  The 
speech recognition ability in the veteran's left ear, using 
the Maryland CNC Test was 92 percent.  Such results were 
indicative of a left ear hearing loss disability as defined 
by 38 C.F.R. § 3.385.  

Subsequent private and VA treatment records show treatment 
for left ear hearing loss disability under the standards of 
38 C.F.R § 3.385.  

An August 2001 VA ear disease examination noted that the 
veteran reported that before entering the service, he had no 
noise exposure and no hearing loss.  He stated that a five-
inch gun went off during service near his right ear.  The 
veteran stated that his right ear was affected by the blast 
of the gun, but that his left ear hearing started going down, 
as far as his hearing was concerned, over the previous ten to 
twelve years.  It was noted that he required hearing aids.  
The impression included bilateral mixed hearing loss, severe.  

An August 2001 VA audiological examination noted that the 
veteran's chief complaint was decreased hearing, bilaterally.  
He stated that the onset of his hearing loss was in 1945 
following a concussion that resulted in a perforated right 
tympanic membrane.  The veteran reported that his military 
noise exposure included gunfire and artillery fire and that 
his occupational noise exposure included heavy equipment.  
The diagnosis was bilateral severe mixed hearing loss.  

A July 2003 VA audiological examination noted that the 
veteran claims file was reviewed.  The examiner reviewed the 
veteran's medical history in some detail.  The veteran 
reported that he had a sudden onset of bilateral hearing loss 
that resulted from a five-inch gun being fired near his right 
ear while in the military.  He stated that both eardrums were 
ruptured at that time with only the left ear healing on its 
own accord.  It was noted that the veteran reported a history 
that was positive for military noise exposure.  The diagnoses 
included sensorineural hearing loss at the left ear.  The 
examiner commented that a review of the veteran's claims file 
demonstrated a gradually progressive hearing loss at the left 
ear with normal hearing documented in 1965, some seventeen 
years after his discharge from service.  The examiner also 
stated that an August 2001 VA examination report noted that 
the veteran reported the onset of his hearing loss in the 
left ear was in approximately 1990.  The examiner commented 
that for those reasons, it would seem as likely as not that 
the hearing loss in the left ear was not the result of his 
military duty.  

An April 2004 VA audiological examination report noted that 
the veteran's claims file was reviewed.  The diagnoses 
included sensorineural hearing loss of the left ear.  The 
examiner commented that under normal circumstances, it would 
be reasonable to expect that the acoustic trauma of the 
nature described by the veteran, i.e., the firing of a five-
inch gun, could cause significant hearing loss in both ears.  
The examiner stated that it could also be expected that if 
the damage in the right ear was service-connected, it would 
seem likely that the hearing loss in the left ear would also 
be service-connected.  The examiner remarked, however, that 
the veteran's claims file was available for review and that a 
complete review of the claims file revealed a well-kept 
series of audiograms with the earliest audiogram dated in 
December 1965.  It was noted that on that occasion, hearing 
in the veteran's left ear was within normal limits.  The 
examiner stated that it could be concluded, then, that as of 
that date which was seventeen years following the veteran's 
discharge from the military, he did demonstrate hearing 
within normal limits in the left ear and that there did not 
appear to be any residual injury resulting from the events 
described by the veteran while hie was in the military.  

The examiner further noted that the evidence of the scarred 
left tympanic membrane and a healed perforation of the left 
tympanic membrane might be expected to yield a conductive 
hearing loss.  The examiner indicated that there was no 
evidence of conductive hearing loss in the left ear in the 
audiometrics obtained in July 2003 and again on April 2004.  
It was noted that on both occasions, the hearing loss in the 
left ear was sensorineural in nature, and that such losses 
were associated with the site of a lesion occurring in the 
cochlea or the retrocochlear structures of the auditory 
pathway.  The examiner commented that, consequently, it was 
his opinion that it was unlikely that any of the present 
hearing loss in the left ear was resultant from scarring of 
the let eardrum or a healed perforation of the left eardrum.  
The examiner stated that because the veteran's hearing was 
within normal limits in December 1965, it would seem likely 
that the sensorineural hearing loss in the left ear occurred 
well after the veteran's discharge from the military.  The 
examiner stated that, consequently, it was unlikely that the 
present hearing loss of the left ear was the result of events 
that occurred while the veteran was in the military.  

A November 2004 VA treatment entry noted that the veteran 
reported that he sustained perforation of both of his 
tympanic membranes from a gun blast during service.  The 
assessment referred to profound hearing loss in both ears.  

The Board observes that any references, noted above, to left 
ear hearing loss beginning after exposure to five-inch 
gunfire during were apparently solely based on a history 
provided by the veteran and are not probative in linking any 
present left ear hearing loss with service.  See Reonal v. 
Brown, 5 Vet.App. 458 (1995).  The examiner at the July 2003 
VA audiological examination, after a review of the veteran's 
claims file, indicated that it would seem as likely as not 
that the hearing loss in the left ear was not the result of 
his military service.  Additionally, the examiner at the 
April 2004 VA audiological examination, also concluded that 
it was unlikely that the veteran's present hearing loss of 
the left ear was the result of events that occurred while the 
veteran was in the military.  The examiner, at that time, 
reviewed the veteran's claims file in detail in providing his 
opinion.  Such opinions are clearly negative evidence against 
this claim.  

The Board observes, as noted above, that the veteran 
currently has left ear hearing loss that constitutes a 
disability as defined by 38 C.F.R. § 3.385.  However, the 
probative medical evidence does not suggest that such 
disorder is related to his period of service.  In fact, the 
probative medical evidence provides negative evidence against 
this finding, indicating that the veteran's present left ear 
hearing loss began years after such service, without 
relationship to service.  

The veteran has alleged that he incurred left ear hearing 
loss during his period of service.  However, the veteran, as 
a layman, is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The weight of the credible evidence demonstrates that the 
veteran's current left ear hearing loss began many years 
after his periods of active duty and was not caused by any 
incident of service.  The condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for right ear 
hearing loss, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  

II.  Chronic Headaches and Staggering and Loss of Balance

The veteran is service-connected for otitis media, tinnitus, 
and right ear hearing loss.  He served on active duty from 
October 1945 to November 1948.  His service medical records 
show no complaints, findings, or diagnoses of staggering or 
loss of balance.  An August 1947 treatment entry noted that 
the veteran complained of headaches.  Any assessments did not 
refer to a chronic headache disorder.  An actual chronic 
headache disorder or any staggering and loss of balance 
problems were not diagnosed during the veteran's period of 
service and these facts provide negative evidence against 
these claims.  The service medical records do indicate that 
the veteran was treated for right ear hearing problems and 
otitis media.  

Post-service private and VA treatment records do not show 
treatment for any headache problems or complaints of 
staggering and loss of balance.  In fact, the first possible 
clinical references to any such problems of record is in June 
2005, decades after the veteran's period of service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  
Maxson,supra.  

A May 2005 VA neurological examination report, to include a 
June 2005 addendum, noted that the veteran's claims file was 
reviewed, including his service medical records.  The 
examiner commented that with respect to the question of 
headaches, he could find no significant documentation of 
seeking care for headaches.  The examiner indicated that 
several recent reviews of systems were specifically negative 
for headaches.  It was noted that on interviewing the 
veteran, it was clear that he had ear pain on multiple 
occasions which may have involved some element of transient 
headache, but that there was simply no documentation of any 
headache disorder persistent since his service-connected 
blast injury.  The examiner noted that with respect to 
staggering and loss of balance, he could not find 
documentation of such in the interval between his original 
injury and the present to support a relationship between any 
present imbalance and that injury.  

The examiner stated that during questioning, it was noted 
that the veteran's hearing loss interfered to some degree 
with communication, but that he was unable to elicit a 
history of longstanding headaches or imbalance consistent 
with the original injury.  The examiner commented that review 
of extensive ENT and PCC notes also failed to reveal evidence 
of such complaints within the past two years or any treatment 
for either problem.  The examiner stated that the veteran did 
have a history of transient ischemic attacks, five years ago, 
but that he did not elicit such from him, and that it was 
documented in other treatment notes.  The examiner stated 
that no details were given about the transient ischemic 
attacks, but that it was possible that such may be related to 
the imbalance issue.  As to an impression, the examiner 
stated that although the veteran acknowledged some complaints 
of chronic headaches and imbalance, he found nothing in the 
old records, present records, or present examination, to 
support such complaints being related, in any way, to the old 
blast injury.  The examiner remarked, in addition, that he 
did not elicit a history of disability from either any 
chronic headaches he may be having, but not sought care for, 
nor any imbalance.  

The Board finds that the post-service medical evidence fails 
to show any medical diagnosis showing actual chronic 
headaches or any staggering or loss of balance.  Clearly, 
negative evidence against these claims.  

One requirement for service connection is the presence of a 
current claimed disability.  Degmetich v. Brown, 104 F.23d 
1328 (1997).  The evidence indicates no present chronic 
headaches or staggering and loss of balance, and thus service 
connection is not warranted.  The examiner at the May 2005 
examination and June 2005 addendum specifically found that he 
did not elicit a history of disability from either any 
chronic headaches the veteran may be having, but not seeking 
treatment for, nor for any imbalance.  

The veteran has alleged that he has current chronic headaches 
and staggering and loss of balance that had their onset 
during service or that they are related to his service-
connected otitis media, tinnitus, and right ear hearing loss.  
However, the veteran, as a layman, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board concludes that claimed chronic headaches and 
staggering and imbalance were neither incurred in nor 
aggravated by active service and were not approximately due 
to or the result of service-connected otitis media, tinnitus, 
or right ear hearing loss.  As the preponderance of the 
evidence is against the claims for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

III.  Right Ear Hearing Loss

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

A regulation, 38 C.F.R. § 4.86, also provides an alternative 
method for rating exceptional patterns of hearing impairment.  
Such regulation provides:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

If impaired hearing is service-connected in only one ear, in 
order to determine the percent evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman numeral 
designation for impairment of level I.  38 C.F.R. § 4.85(f) 
(2004).  In this case, the veteran's left ear is not service-
connected.  Therefore his right ear will be assigned a 
designation of level I.  

An August 2001 VA audiological examination report noted pure 
tone thresholds in the right ear of 65, 70, 80, and 95 
decibels at 1000, 2000, 3000, and 4000 Hertz.  The average 
pure tone threshold in the veteran's right ear was 78 
decibels and the speech recognition ability, using the 
Maryland CNC test, was 48 percent.  The diagnoses included 
bilateral severe mixed hearing loss.  

A July 2003 VA audiological examination report noted pure 
tone thresholds in the veteran's right ear of 65, 75, 85, and 
95 decibels at 1000, 2000, 3000, and 4000 Hertz.  The average 
pure tone threshold in the veteran's right ear was 80 
decibels and the speech recognition ability, using the 
Maryland CNC test, was 46 percent.  The diagnoses included 
mixed hearing loss at the right ear.  

The most recent April 2004 VA audiological examination report 
noted that pure ton thresholds in the veteran's right ear 
were 70, 80, 90, and 100 decibels at 1000, 2000, 3000, and 
4000 Hertz.  The average pure tone threshold in the veteran's 
right ear was 85 decibels and the speech recognition ability, 
using the Maryland CNC Test, was 38 percent.  The diagnoses 
included mixed hearing loss of the right ear.  

The April 2004 VA audiological report, rendered a decibel 
threshold average and speech discrimination score which 
correlates to auditory acuity level X in the right ear under 
Table IV of 38 C.F.R. § 4.85.  Because the veteran's left ear 
is not service-connected, his left ear is designated with 
auditory acuity level I.  The Board notes, however, that the 
right ear findings at this examination do qualify for 
consideration under Table VIa of 38 C.F.R. § 4.86.  As noted 
above, the veteran's left ear is not service-connected.  
Using this section, the veteran's hearing level in his right 
ear translates to an auditory acuity level of "VIII" 
hearing.  As the results under Table VIa are actually lower, 
the veteran's right ear is considered to have level X 
hearing.  Using Table VII of the rating schedule provisions 
on hearing loss, and entering level X for the right ear and 
level I for the left ear, results in a 10 percent rating for 
right ear hearing loss under Diagnostic Code 6100.  

The Board notes that the July 2003 VA audiological 
examination report shows slightly better hearing acuity.  The 
decibel threshold average and speech recognition score 
correlate to auditory acuity level IX in the right ear under 
Table IV of 38 C.F.R. § 4.86.  The veteran's non-service-
connected left ear is designated, as noted above, with 
auditory acuity level I.  The right ear findings do qualify 
for consideration under Table VIa of 38 C.F.R. § 4.86.  Using 
this section, the veteran's hearing level in the right ear 
translates to an auditory acuity level of "VII" hearing.  
As the results under Table VIa are actually lower, the 
veteran's right ear is considered to have level IX hearing.  
Using Table VII of the rating schedule provisions on hearing 
loss, and entering level IX for the right ear and level I for 
the left ear, results in a noncompensable (0 percent) rating 
under Diagnostic Code 6100.  The Board notes that the 
findings indicated pursuant to the August 2001 VA 
audiological examination report would also result in a 
noncompensable (O percent) rating under Diagnostic Code 6100.  

Based on the April 2004 VA audiological examination report, 
the Board finds that the veteran's most recent hearing test 
supports a 10 percent rating.  Therefore, a 10 percent rating 
is warranted.  The Board is sympathetic to the veteran's 
contentions and testimony regarding the severity of his 
service-connected right ear hearing loss.  However, according 
to the recent audiological test results, compared to the 
rating criteria, a disability rating higher than 10 percent 
may not be granted.  The use of hearing aids does not affect 
the veteran's rating, as hearing tests are conducted without 
hearing aids.  38 C.F.R. § 4.85(a).  The Board has also 
considered the provisions of 38 U.S.C.A § 1160(a)(3).  
However, the veteran has not been shown to have total 
deafness in either ear, thus the Board finds that statute is 
inapplicable in this case.  

Accordingly, a 10 percent rating, and no higher, is granted 
for right ear hearing loss.  


Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in July 2001, a 
rating decision in October 2001, a statement of the case in 
September 2002, a rating decision in October 2002, 
correspondence in February 2003, a rating decision in March 
2003, a supplemental statement of the case in March 2003, a 
statement of the case in July 2003, a supplemental statement 
of the case in October 2003, another supplemental statement 
of the case in October 2003, correspondence in June 2004, and 
a supplemental statement of the case in September 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA also obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  




ORDER

Service connection for left ear hearing loss is denied.  

Service connection for chronic headaches is denied.  

Service connection for staggering and loss of balance is 
denied.  

An increased rating of 10 percent for right ear hearing loss 
is granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


